Citation Nr: 0508907
Decision Date: 03/24/05	Archive Date: 09/19/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-16 870A	)	DATE AUG 02 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


CORRECTIVE ORDER


The second sentence in the second paragraph on page 6 of the Boards March 24, 2005, decision in the above appeal is hereby deleted and replaced with the following sentence:

In an Income-Net Worth and Employment Statement (VA Form 21-527) dated in August 1989, the veteran reported that he had last worked in January 1987 for the U.S. Customs Service.         

No other changes are made to the March 24, 2005, Board decision. 



		
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0508907	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  95-16 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an initial compensable evaluation for 
service-connected left ear hearing loss.

2. Entitlement to an initial compensable evaluation for 
service-connected tinnitus, prior to June 10, 1999.

3. Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus, effective June 10, 1999.

4. Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities, for the period 
from June 26, 1989 through June 9, 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1964 to October 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In an August 2002 decision, the Board denied the 
veteran's appeal.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In a September 2003 
Order, the Court vacated the Board's August 2002 decision and 
remanded the matter to the Board.  The Board then remanded 
the case in January 2004.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is manifested by 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz of no higher than 21 decibels in his left ear, with 
speech recognition ability no lower than 84.  This 
constitutes Level I-II hearing.

2.  Service connection has not been established for right ear 
hearing loss, and the veteran is not totally deaf in the 
right ear.

3.  Prior to June 10, 1999, the veteran's service-connected 
tinnitus was not persistent, but since June 10, 1999, the 
veteran's tinnitus has been recurrent.

4.  The veteran's left ear hearing loss, tinnitus, and stress 
fracture of the third metatarsal of the left foot did not 
clearly interfere with normal employability prior to June 10, 
1999.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.85, 
4.87, Tables VI & VII, Diagnostic Code 6100 (1988); 38 C.F.R. 
§§ 4.1, 4.3, 4.85, 4.86, Tables VI & VII, Diagnostic Code 
6100 (2004).

2.  The criteria for entitlement to an initial compensable 
evaluation for service-connected tinnitus, prior to June 10, 
1999, have not been met and there are no schedular criteria 
for an evaluation in excess of 10 percent, effective June 10, 
1999. 38 U.S.C.A. §§ 1155, 5107(a) (2002); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1988); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (effective June 10, 1999).

3.  The criteria for entitlement to a 10 percent evaluation 
for multiple noncompensable disabilities, for the period from 
June 26, 1989 through June 9, 1999, have not been met. 38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 3.324 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a May 1995 rating decision, the RO denied the 
veteran's claims.  Thereafter, the RO did furnish VCAA notice 
to the veteran in January 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2004 letter, as well as the June 1995 
statement of the case and the February 2002 and April and 
July 2004 supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the January 
2004 letter, VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from identified 
private health care providers.  The letter also advised the 
appellant to submit any relevant evidence in his possession.  
The Board finds that these documents, when taken together, 
fulfilled VA's duty to notify, including the duty to notify 
the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, by way of 
December 2003 and January 2004 letters, the veteran 
specifically stated that he had no more evidence to submit in 
relation to his claim.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the veteran has been afforded 
multiple VA examinations, the Board finds that the record as 
it stands contains adequate medical evidence to adjudicate 
the claims.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Factual Background

The veteran's service medical records note that he was placed 
on a "profile" for sensorineural hearing loss due to noise 
exposure and the veteran underwent several evaluations for 
bilateral hearing loss.  Service medical records also note 
complaint of ringing in the ears in April 1966.

The veteran filed an initial claim for service connection for 
hearing loss in June 1989.  A June 1987 VA outpatient 
treatment record noted complaints of increased hearing 
deterioration.  No hearing loss or tinnitus was noted on VA 
examination in September 1989.

A May 1988 medical report from a private physician noted that 
the veteran stopped working in January 1987 due to back pain.  
An income statement to VA in August 1989 stated that the 
veteran ceased employment with United States Border Patrol in 
June 1987 due to degenerative arthritis of the spine.

A VA ENT examination was conducted in February 1995.  The 
veteran reported noise exposure during service and indicated 
that he had inconstant ringing in his left ear.  The examiner 
provided an impression of bilateral sensorineural hearing 
loss, mild in the right ear, mild-to-moderate in the left 
ear, with intermittent high frequency tinnitus in the left 
ear.  An audiology evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
10
20
30
LEFT

10
10
20
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
The average pure tone threshold in the left ear was reported 
to be 21 decibels.

In his VA Form 9, substantive appeal, received in June 1995, 
the veteran stated that he lost his employment with United 
States Customs in 1987 due to his hearing loss.  He stated 
that he failed to hear another officer's instructions.  He 
further stated that his hearing had come worse since that 
time and multiple sources of noises rendered him unable to 
understand what was being said.

In November 1996, the veteran reported difficulty hearing in 
groups of people or around noise.  He had no history of 
trauma to the head, except for kicks by cattle.  He had 
worked on a ranch since 1994.  No history of tinnitus was 
provided.  Hearing was within normal limits in the right ear, 
except for mild hearing loss at 8000 Hertz.  Mild-to-moderate 
hearing loss at 4000-8000 Hertz was noted in the left ear.  A 
diagnosis of bilateral high frequency sensorineural hearing 
loss was reported.  Audiology evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
5
10
20
LEFT

5
0
10
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The average pure tone threshold in the left ear was reported 
to be 15 decibels.

A VA examination was conducted in September 1999.  The 
veteran reported decreased hearing since a head injury in 
1966 and constant moderate left ear tinnitus.  Audiology 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
0
5
20
LEFT

0
-5
5
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The average pure tone threshold in the left ear was reported 
to be 11 decibels.



A VA examination was again conducted in December 2001.  
Audiology evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
10
20
LEFT

10
5
20
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
The average pure tone threshold in the left ear was reported 
to be 20 decibels.  The veteran reported constant moderate 
tonal tinnitus in the left ear since 1965.

In February 2002, the veteran provided a copy of a "Report of 
Investigation," dated November 1987, from his employment with 
U.S. Customs.  The report noted that the veteran denied 
hearing a command from another inspector.  The veteran's co- 
workers confirmed that they had recognized hearing loss on 
the veteran's part.  In a statement, received in March 2002, 
the veteran stated that he lost his employment with U.S. 
Customs due to hearing impairment in January 1987.

Subsequent to the most recent remand in January 2004, the 
veteran and his representative have submitted additional 
argument to the effect that favorable determinations are 
warranted by the evidence of record.  No additional evidence 
has been received from the veteran in connection with any of 
the issues on appeal. 

Analysis

Evaluation of Service-Connected Disability 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Evaluation of Service-Connected Left Ear Hearing Loss

The Board notes that effective June 10, 1999, during the 
pendency of this appeal, the VA's Schedule for rating 
disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating hearing impairments and other diseases of the ear.  64 
Fed. Reg. 25208 (codified at 38 C.F.R. § 4.85-4.87).  In the 
instant case, the RO has provided the veteran notice of the 
revised regulations in the supplemental statement of the 
case, issued in October 1999.  The Board notes that much of 
the amendments related to abnormal patterns of hearing and 
evaluation in specific cases, not applicable here.  See 38 
C.F.R. §§ 4.85(c); 4.86 (effective June 10, 1999).  In that 
regard, none of the audiological tests have shown puretone 
thresholds of 55 decibels or more at the 1000, 2000, 3000 and 
4000 Hertz frequencies, nor is the puretone threshold 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 38 
C.F.R. § 4.85 of the Schedule. Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  Evaluation may be made on the basis 
of pure tone threshold alone, when the examiner certifies 
that use of speech discrimination test is not appropriate.  
38 C.F.R. § 4.85(c).  Audiometric test results can be 
translated into a numeric designation ranging from level I to 
level XI to evaluate the degree of disability from hearing 
loss.  The degree of disability is determined by application 
of a rating Schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86 Diagnostic Codes 6100.  The 
assignment of disability ratings in hearing cases is derived 
by a mechanical application of the Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The Board notes that the rating criteria set forth I the 
Tables themselves, through which this designation is made, 
were not changed by the amendment.

Where service connection is in effect for only one ear, the 
non-service-connected ear will be rated as normal (level I), 
unless there is total deafness in the nonservice connected 
ear.  38 C.F.R. § 4.85(f) (effective June 10, 1999).  
Although the regulation became effective during the course of 
the veteran's appeal, the Board and United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") had previously followed this rule.  Boyer v. 
West, 11 Vet. App. 477, 480 (1998), aff'd on reconsideration, 
12 Vet. App. 142 (1999) aff'd Boyer v. West , 210 F.3d 1351 
(Fed. Cir. 2000).  In such a situation, a maximum 10 percent 
evaluation would be assignable.  38 C.F.R. § 4.85 (Table 
VII).  In this case, the evidence of record does not indicate 
the veteran is totally deaf in the nonservice connected 
(right) ear.  In fact, the evidence does not show pure tone 
thresholds meeting the requirements for any hearing loss 
disability of the right ear.  See 38 C.F.R. § 3.385.

As noted above, the maximum schedular evaluation for service- 
connected hearing loss in one ear, without evidence of total 
deafness in the nonservice-connected ear, is 10 percent.  In 
the instant case, the results of all post-service evaluations 
show an average pure tone threshold in the left ear of no 
higher than 21 decibels with speech recognition ability no 
lower than 84 percent.  Even if the veteran has level II 
hearing in the left ear, a compensable evaluation is simply 
not warranted under the criteria.  38 C.F.R. § 4.87, Tables 
VI and VII, Diagnostic Code 6100 (1988); 38 C.F.R. § 4.85, 
Tables VI & VII, Diagnostic Code 6100 (effective June 10, 
1999).

Contrary to the representative's assertions, the Board is 
unable to find that referral for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
3.321(b)(1) is in order for the veteran's left ear hearing 
loss.  That provision provides that, in exceptional 
circumstances, where the Schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the Schedular criteria.  The 
evidence in this case fails to show that the veteran's 
service-connected left ear hearing loss causes marked 
interference with employment, or that such has in the past or 
now requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id. 
To the extent that the veteran's ability to obtain employment 
is impaired by his service-connected disability, the 
evaluations assigned herein under the Schedule contemplate 
such level of interference.  38 C.F.R. § 4.1 specifically 
sets out that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability."  The Board notes that the veteran's co- 
workers had noted some hearing difficulty on his part.

The veteran currently contends that he ceased work with the 
U.S. Customs Service due to hearing loss.  However, earlier 
and more contemporaneous reports indicate that the veteran 
ceased working in 1987 due to back problems.  At that time, 
there was no mention of the veteran's hearing loss as a 
factor in the veteran's unemployment.  The veteran has not 
submitted any evidence or identified any outstanding evidence 
that he was relieved of duties or experienced marked 
interference with his employment due to service-connected 
left ear hearing loss.  The Board notes that the veteran's 
hearing loss, as tested repeatedly since 1995 is mild in his 
left ear only.  The Board finds that the evidence 
preponderates against a finding that the veteran's service-
connected left ear hearing loss causes marked interference 
with his employment.

Evaluation of Service-Connected Tinnitus

Tinnitus disability is rated under Diagnostic Code 6260.  For 
the period from June 10, 1999 to June 12, 2003, Diagnostic 
Code 6260 provided that if tinnitus is shown to be recurrent, 
a maximum 10 percent evaluation is warranted.  The criteria 
in effect during this period removed an earlier requirement 
that tinnitus be a symptom of either a head injury, a 
concussion, or of acoustic trauma.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (in effect from June 10, 1999 to June 
12, 2003).

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  This is the maximum rating available under this 
Diagnostic Code.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Note (1) of this code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2) provides that a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear or both ears, or in the head.  Note (3) 
provides that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) is not evaluated under this diagnostic 
code, but as part of any underlying condition causing it.  
38 C.F.R. § 4.87(2003).

Moreover, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999 and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2001).  However, 
in cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2) (2001).

The service medical records and VA examinations note that the 
veteran's tinnitus is due to acoustic trauma due to noise 
exposure during service.  Intermittent tinnitus was noted in 
February 1995.  No history of tinnitus was noted in November 
1996.  The VA examination in September 1999 noted constant 
tinnitus, as did the December 2001 VA examination.  Although 
the veteran reported constant tinnitus since 1965 at the 
December 2001 examination, the contemporaneous medical 
records prior to September 1999 due not note persistent or 
constant tinnitus.  The Board finds that the evidence 
preponderates against a compensable evaluation for service- 
connected tinnitus prior to the effective date of the new 
regulation.  Prior to that date persistent tinnitus was 
necessary for a compensable evaluation and the medical 
records fail to show persistent or constant tinnitus at any 
time prior to the effective date of the new regulation (that 
allowed for a compensable evaluation for merely "recurrent" 
tinnitus).  The 10 percent evaluation, due to the amended 
Schedule, cannot be effective prior to the effective date of 
the regulation.  38 C.F.R. § 3.114.  The Schedule does not 
provide for an evaluation in excess of 10 percent for 
tinnitus.

As with the veteran's left ear hearing loss, the Board does 
not find that consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is in order for the 
veteran's tinnitus.  The evidence does not show that the 
veteran's service-connected tinnitus causes marked 
interference with employment, or that such has in the past or 
now requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.

Multiple Noncompensable Evaluations

The veteran has the following service-connected disabilities: 
Tinnitus, with a noncompensable evaluation from June 26, 
1989, and a 10 percent evaluation effective June 10, 1999; 
left ear hearing loss with a noncompensable evaluation from 
June 26, 1989; and stress fracture of the third metatarsal of 
the left foot with a noncompensable evaluation from June 26, 
1989.

Initially, the Board notes that the RO awarded a 10 percent 
disability rating for the veteran's service-connected 
tinnitus in an October 1999 rating decision.  The RO assigned 
an effective date of June 10, 1999.  38 C.F.R. § 3.324 is 
predicated on the existence solely of noncompensable service-
connected disabilities.  The existence of at least one 
compensable service-connected disability renders the issue 
moot.  Butts v. Brown, 5 Vet. App. 532, 541 (1993).  The 10 
percent rating for tinnitus from June 10, 1999, therefore 
renders moot the application of 38 C.F.R. § 3.324 prior to 
June 10, 1999.

A preponderance of the evidence shows that the veteran's 
noncompensable service-connected disabilities did not clearly 
interfere with normal employability prior to June 10, 1999.  
As noted in discussion supra regarding extraschedular 
evaluation, although the veteran has alleged that his hearing 
loss led to his unemployment, contemporaneous records 
indicate that his loss of employment was due to a nonservice- 
connected back disability.  In addition, although U.S. 
Customs Service records note that the veteran's co-workers 
had noticed hearing difficulties by the veteran, there is no 
evidence to support a finding that the hearing difficulties 
clearly interfered with normal employability prior to June 
10, 1999.  Further, there is no indication in the record that 
mild single ear hearing loss, tinnitus, and nonsymptomatic 
stress fracture of the left foot interfered with "normal 
employability," even assuming arguendo that such might have 
an effect on the veteran's specific job.

The Board finds that the veteran's noncompensable service- 
connected disabilities were not of such character as to 
clearly interfere with normal employability prior to June 10, 
1999.  The Board concludes that the evidence is not evenly 
balanced as to this issue and that the criteria for a 10 
percent rating prior to June 10, 1999, based on multiple 
noncompensable service-connected disabilities are not met.  
38 C.F.R. § 3.324.


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





